DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/28/2017 and the claims filed on 12/16/2021.

Reasons for Allowance

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 9

Obtaining change information representing a change between the output values of two neural networks, outputting information representing the contribution of the designated unit to a display device, and a predetermined number of designated units in ascending order of an average of the change information for a plurality of input data are specified, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art. 

Claims 1, 17, and 18

Producing change information representing a change between the output values of two neural networks, outputting an image of a training environment, displaying unit and category IDs, receiving a selection of the unit and category IDs, and displaying a contribution of the change information and an indication of a related object that corresponds to the designated unit and selected category in an image, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art. 

The closest prior art of record Lillicrap (US 20160162781 A1) discloses a method of training a neural network that involves producing change information representing a change between two neural networks, but fails to disclose producing change information representing a change between the output values of two neural networks, outputting an image of a training environment, displaying unit and category IDs, receiving a selection of the unit and category IDs, and displaying a contribution of the change information and an indication of a related object that corresponds to the designated unit and selected category in an image, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127